Exhibit 10.1
palsr01a569805v4xilin_image1.jpg [palsr01a569805v4xilin_image1.jpg]


January 4, 2018
Re: Employment Agreement
Dear Victor:
This letter agreement (“Agreement”) will set forth the terms of your employment
with Xilinx, Inc. (the “Company”) as its President and Chief Executive Officer,
reporting to the Board of Directors of the Company (the “Board”), effective
January 29, 2018 (the “Employment Date”). During your employment as President
and Chief Executive Officer you will continue to serve on the Board. You will be
expected to diligently perform various duties consistent with your position. You
will work at our headquarters office, which is located at 2100 Logic Drive, San
Jose, CA 95124.
1.Cash Compensation.
Commencing on your Employment Date, your base salary will be $700,000.00 per
year (to be paid according to the Company’s regular payroll schedule less
payroll deductions and all required withholdings), subject to periodic review
and adjustment by the Compensation Committee of the Board (the “Compensation
Committee”). Beginning with the Company’s fiscal year ending March 30, 2019, and
subject to your continued employment with the Company through such date (except
as provided in Section 4), you will also be eligible for an annual target bonus
of one hundred and fifty percent (150%) of your base salary based upon
achievement of target performance objectives determined by the Compensation
Committee after consultation with you, with such minimum or maximum bonus
threshold in the Company’s incentive plan as may be approved by the Compensation
Committee. You will receive a bonus for the Company’s fiscal year ended
March 31, 2018, based on the terms applicable to you in your existing role with
the Company and prorated such that the bonus for the period from your Employment
Date through March 31, 2018, will be based on a target bonus of one hundred
fifty (150%) percent of your $700,000.00 per year base salary from your
Employment Date, payment of which will be subject to your continued employment
with the Company through such March 31, 2018 date (except as provided in Section
4), payable at the same time the Company pays annual bonuses to other executive
officers for fiscal year 2018.
2.    Equity Compensation.
(a)    Time-Based Restricted Stock Units. Effective as of February 1, 2018, the
Compensation Committee will grant to you restricted stock units having a grant
value equal to $1 million (the “Initial Appointment Grant”) under its 2007
Equity Incentive Plan (the “Plan”), with the number of restricted stock units
subject to the Initial Appointment Grant determined by dividing such amount by
the average closing price of the Company’s common stock during the three-month
period from November 1, 2017 to February 1, 2018, and then rounded up to the
closest 500 underlying restricted stock units (which is consistent with the
methodology for similar grants to the Company’s executive officers). Except as
otherwise provided by this Agreement, the Initial Appointment Grant will be
subject to the terms and conditions of the Company’s standard form of Restricted
Stock Unit Agreement. The Initial Appointment Grant shall vest over four (4)
years at the rate of twenty-five percent (25%) of the total number of shares
subject to the Initial Appointment Grant vesting annually on each of the first,
second, third and fourth anniversaries of the date of grant, subject to your
continued service with the Company on each such vesting date (except as provided
in Section 4).




1



--------------------------------------------------------------------------------





(b)    Performance-Based Restricted Stock Units. You will receive a grant of
performance-based restricted stock units in respect of fiscal year 2019 (“2019
PRSU Grant”), at such time as the Compensation Committee ordinarily approves
such grants to the Company’s executive officers and having a total grant target
value at least equal to $4,500,000, with the target number of performance-based
restricted stock units subject to the 2019 PRSU Grant determined by dividing
such amount by the average closing price of the Company’s common stock during
the three-month period from April 1, 2018 to July 1, 2018, and then rounded up
to the closest 500 underlying restricted stock units (which is consistent with
the methodology for similar grants to the Company’s executive officers);
provided that in the event the Company experiences a Change of Control or your
employment is terminated for any of the reasons described in Section 4(c) below,
in either case, prior to the date the Compensation Committee makes such grants,
the 2019 PRSU Grant shall be awarded to you prior to the date of such Change of
Control or termination of employment, as applicable, with the three-month
average closing price described above instead determined based on the three
months prior to the date of such Change of Control or termination of employment,
as applicable.
3.    Other Employee Benefits.
You shall be entitled to participate in the Company’s medical, dental, and
vision plans, as in effect from time to time, on the same basis as those
benefits are generally made available to other senior executives of the Company.
The Company reserves the right to change or eliminate its benefit plans at any
time. The Company will also reimburse you for reasonable legal fees that you
incur in connection with the negotiation and execution of this Agreement, not to
exceed $10,000.
4.    Termination of Employment.
(a)    Your employment with the Company is not for a guaranteed or definite
period of time. Rather, the employment relationship is “at will.” This means
that you may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without Cause (as defined below) or advance notice.
(b)    If (i) the Company terminates your employment at any time with Cause (as
defined below), (ii) your employment terminates as a result of your death, or
(iii) you voluntarily resign from your employment with the Company other than
for Good Reason (as defined below), you will be entitled to your base salary
accrued through your date of termination of employment. Additionally, if
requested, you will be required to tender your resignation as a member of the
Board.
(c)    If (i) the Company terminates your employment at any time (A) other than
for Cause (as defined below) or (B) due to a Disability, or (ii) you voluntarily
terminate your employment for Good Reason (as defined below), then, subject to
your execution of a release of claims in favor of the Company in the form
attached hereto as Exhibit A, which release becomes effective in accordance with
its terms on or before the thirtieth (30th) day following your termination of
employment, then you shall be entitled to:
(w) a lump sum payment equal to the sum of twelve (12) months of your base
salary plus one year of your target bonus (both at the rate in effect on your
termination of employment), together with any base salary accrued through your
termination date payable on the thirtieth (30th) day following such termination
of employment,
(x) at the Company’s election, either a lump sum payment equal to the value of
twelve (12) months of COBRA coverage payable on the thirtieth (30th) day
following your termination of employment or direct payment of your premiums for
health care


2



--------------------------------------------------------------------------------




continuation coverage under the applicable provisions of COBRA, provided that
you elect to continue and remain eligible for these benefits under COBRA, and do
not become covered through another employer’s health plan during this period,
and provided further the election as to lump sum payment or direct payments of
COBRA premiums pursuant to this subsection (x) must be made at the time of
termination,
(y) twenty-four (24) months accelerated vesting of your Initial Appointment
Grant and your 2019 PRSU Grant and all other equity awards (including, without
limitation, stock options and restricted stock units) that you received from the
Company prior to such termination of employment, provided that with respect to
(i) (a) any outstanding awards of performance-based restricted stock units for
which the number of earned restricted stock units has not been determined as of
the date of termination, the number of performance-based restricted stock units
that will become earned for purposes of vesting shall be determined based on
actual performance of the applicable performance metrics, as, and at such time
as, determined by the Compensation Committee, and shall be settled as soon as
practicable following such determination (but no later than two and a half (2 ½)
months after the fiscal year in which the termination date occurs) and (b) any
earned performance-based restricted stock units that are subject to vesting on
one or more anniversaries of the date of grant, solely for purposes of
determining the number of earned restricted stock units that shall vest upon
termination, the performance-based restricted stock units shall be treated as
instead being subject to monthly vesting in equal installments from the
applicable date of grant and you shall become vested in that number of earned
restricted stock units that would have vested during the period commencing from
the date of grant and continuing up to your termination date and during an
additional twenty-four (24) month period following your termination date and
(ii) any outstanding awards of restricted stock units that are not subject to
performance metrics and that are subject to vesting on one or more anniversaries
of the date of grant, solely for purposes of determining the number of such
restricted stock units that shall vest upon termination, such restricted stock
units shall be treated as instead being subject to monthly vesting in equal
installments from the applicable date of grant and you shall become vested in
that number of restricted stock units that would have vested during the period
commencing from the date of grant and continuing up to your termination date and
during an additional twenty-four (24) month period following your termination
date, and
(z) a pro rata portion of your bonus for the fiscal year of such termination of
employment, payable at the same time the Company pays annual bonuses to other
executive officers for such fiscal year (but no later than two and a half (2 ½)
months after the fiscal year in which the termination date occurs) based on (i)
your termination date, (ii) the determination by the Compensation Committee
whether company performance objectives have been met, and (iii) an assumption
that any individual MBO has been achieved at 100%.
Notwithstanding the foregoing provisions of this Section 4(c), if termination of
employment occurs within ninety (90) days prior to, or two years following, the
consummation of a Change of Control (as such term is defined below), (1) the
lump sum payment in (w), above, shall be increased to twenty-four (24) months of
your base salary plus two years of your target bonus; (2) you shall receive 100%
accelerated vesting of all of your equity awards (including, without limitation,
stock options and restricted stock units), including your Initial Appointment
Grant and your 2019 PRSU Grant, that are unvested and outstanding as of your
termination of employment and which would otherwise become vested based solely
on the passage of time and performance of services (and not in whole or in part
on the future


3



--------------------------------------------------------------------------------




attainment of performance targets); (3) any restricted stock unit awards held by
you at the time of your termination of employment the earning or vesting of
which is dependent in whole or in part on the attainment of performance targets
shall become vested with respect to 100% of the target number of such restricted
stock units which have not yet otherwise been earned at the time of your
termination of employment; (4) for the avoidance of doubt, you will remain
eligible for the lump sum payment or direct payment of continuation coverage
under COBRA, in accordance with (x), above and (5) you shall be paid a pro rata
portion of your bonus for the fiscal year of such termination of employment,
payable at the same time the Company pays annual bonuses to other executive
officers for such fiscal year (but no later than two and a half (2 ½) months
after the fiscal year in which the termination date occurs) based on (i) your
termination date, (ii) the determination by the Compensation Committee whether
company performance objectives have been met, and (iii) an assumption that any
individual MBO has been achieved at 100%. In addition, to the extent the Initial
Appointment Grant or the 2019 PRSU Grant is not assumed, continued or
substituted in a Change of Control (as defined below), then the vesting of the
Initial Appointment Grant will accelerate in full immediately prior to the
Change of Control and the 2019 PRSU Grant will accelerate in full at target
immediately prior to the Change of Control. Additionally, if requested, you will
be required to tender your resignation as a member of the Board.
For purposes of this Agreement, Change of Control shall mean: the occurrence of
any of the following events:
(A)     Any person or group as such terms are defined under Sections 13 and 14
of the Securities Exchange Act of 1934 (Exchange Act) (other than the Company, a
subsidiary of the Company, or a Company employee benefit plan) is or becomes the
beneficial owner (as defined in Exchange Act Rule 13d-3), directly or
indirectly, of Company securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities.
(B)     The closing of: (1) the sale of all or substantially all of the assets
of the Company if the holders of Company securities representing all voting
power for the election of directors before the transaction hold less than a
majority of the total voting power for the election of directors of all entities
which acquire such assets, or (2) the merger of the Company with or into another
corporation if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of the surviving entity.
(C)     The issuance of securities, which would give a person or group
beneficial ownership of Company securities representing 50% or more of all
voting power for the election of directors.
(D)     A change in the Board over a period of twenty-four (24) months such that
the incumbent directors as of the beginning of any such twenty-four (24) month
period and nominees of the incumbent directors are no longer a majority of the
total number of directors.
Notwithstanding the foregoing, and only to the extent necessary to comply with
Section 409A (Section 409A) of the Internal Revenue Code of 1986, as amended
(the Code), a Change of Control will have occurred only if, in addition to the
requirements set above, the event constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of guidance issued by the
Secretary of the Treasury under Section 409A of the Code.
(d)    Your employment will be deemed to be terminated for “Good Reason” if you
voluntarily terminate your employment within six (6) months following the first
occurrence of any of the following conditions: (i) a reduction of $50,000 or
more in your base compensation or your target bonus opportunity or guaranteed
bonus; (ii) a material reduction in your authority, duties or responsibilities;
(iii) your no longer being Chief Executive Officer of the Company reporting to
the Board; or (iv) a relocation of the Company’s headquarters outside of the San
Francisco Bay Area; provided that you have given written notice to the Board of
the first to occur of any of the foregoing events within ninety (90) days


4



--------------------------------------------------------------------------------




following the first occurrence of such event and the Company has failed to
remedy the event within thirty (30) days of such notice. Should you elect to
voluntarily terminate your employment for any other reason, such termination
will not constitute Good Reason and you will not be entitled to any severance or
additional vesting.
(e)    Your employment shall be deemed to be terminated for “Cause” only if you
have engaged in (i) continued neglect of or willful failure in the performance
of your duties, which, if curable, continues for a period of twenty (20) days
following written notice by the Company; (ii) a material breach of the Company’s
Proprietary Information and Inventions Agreement, (iii) a material breach of the
Company’s Code of Conduct or other Company policies, which, if curable,
continues for a period of twenty (20) days following written notice by the
Company; (iv) fraud against or embezzlement or material misappropriation from
the Company or its affiliates; (v) conviction of, or entering a plea of no
contest or nolocontendere to a charge of, a crime constituting a felony; (vi)
willful malfeasance or willful misconduct in connection with your duties, which,
if curable, continues for a period of twenty (20) days following written notice
by the Company; or (vii) any willful and wrongful act or omission which is
materially injurious to the financial condition or business reputation of the
Company and its subsidiaries, which, if curable, continues for a period of
twenty (20) days following written notice by the Company.
(f)    “Disability” means (i) you have been incapacitated by bodily injury,
illness or disease so as to be prevented thereby from engaging in the
performance of your duties (provided, however, that the Company acknowledges its
obligations to provide reasonable accommodation to the extent required by
applicable law); (ii) such total incapacity shall have continued for a period of
twelve (12) consecutive months or twelve (12) non-consecutive months in any
eighteen (18) month period; and (iii) such incapacity will, in the opinion of a
qualified physician, be permanent and continuous during the remainder of your
life.


5



--------------------------------------------------------------------------------




(g)    In the event that it is determined that payments pursuant to this
Agreement constitute non-qualified deferred compensation subject to Section
409A, then, solely to the extent required in order to avoid taxation and/or tax
penalties under Section 409A (i) no such amounts shall be paid unless and until
you have experienced a separation from service within the meaning of Section
409A and (ii) if you are deemed to be a “specified employee” within the meaning
of Section 409A, any such amount that would be paid to you within six (6) months
following your separation of service shall be accumulated and paid to you on the
first business day following such six (6) month period, provided that in the
event of your death following your separation from service, but prior to the
six-month anniversary of your separation from service, then any payments delayed
in accordance with this Section 4(f) will be payable in a lump sum as soon as
administratively practicable after the date your death and all other payments
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each installment of the payments and benefits provided for
in this Agreement shall be treated as a separate payment for purposes of 26
C.F.R. 1.409A-2(b)(2)(i). With respect to expenses eligible for reimbursement
under the terms of this Agreement: (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year; (ii) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (iii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A. The parties hereto intend that this Agreement
comply, to the extent applicable, with the provisions of Section 409A and
related regulations and Treasury pronouncements. If the parties determine in
good faith that any provision provided herein would result in the imposition of
an excise tax under the provisions of Section 409A, the parties hereby agree to
use good faith efforts to reform any such provision to avoid imposition of any
such excise tax in such manner that the parties mutually determine is
appropriate to comply with Section 409A.
(h)    If your severance and other benefits provided for in this Section 4
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Code, then your severance and other benefits under this
Section 4 will be payable, either in full or in such lesser amount as would
result, after taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, in your receipt on an
after-tax basis of the greatest amount of severance and other benefits. Unless
the Company and you otherwise agree in writing, any determination required under
this Section 4 shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
Change of Control (the “Accountants”). For purposes of making the calculations
required by this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 4. If the Accountants determine that reduction
of your severance benefits is required by this Section 4 such that no portion of
your severance benefits will be subject to the excise tax imposed by Section
4999 of the Code, the severance benefits shall be reduced in the following
order: (i) cash severance pay that is exempt from Section 409A, (ii) any other
cash severance pay, (iii) any other cash payable that is a severance benefit
other than stock appreciation rights, (iv) any stock appreciation rights, (v)
any restricted stock and/or restricted stock units, and (vi) stock options. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 4.


6



--------------------------------------------------------------------------------




(i)    No payments due you hereunder shall be subject to mitigation or offset,
except as set forth herein.
5.    Proprietary Information and Inventions Agreement.
As a Company employee, you will be expected to abide by the Company’s
Proprietary Information and Inventions Agreement attached hereto as Exhibit B
and the Company rules and regulations and acknowledge in writing that you have
read the Company’s Code of Conduct, which will govern the terms and conditions
of your employment. The Company’s Code of Conduct attached here as Exhibit C,
may be modified from time to time at the sole discretion of the Company.
6.    Stock Ownership Requirements.
As the Chief Executive Officer of the Company, you will be expected to comply
with the Company’s Stock Ownership Guidelines, as may be modified from time to
time. Therefore, as the Chief Executive Officer, under the Company’s current
Stock Ownership Guidelines you will be required to own shares of the Company’s
Common Stock having a value of at least $4.5 million within the time limits and
pursuant to the terms of the Company’s Stock Ownership Guidelines.
7.    Indemnification Agreement.
The Company has provided or will provide you with the Company’s standard form of
indemnification agreement for officers and directors to indemnify you against
certain liabilities you may incur as an officer or director of the Company.
8.    Arbitration and Fees.
We expressly agree that, to the extent permitted by law and to the extent that
the enforceability of this Agreement is not thereby impaired, any and all
disputes, controversies or claims regarding this Agreement shall be determined
exclusively by final and binding arbitration under the rules and procedures of
JAMS, San Francisco. A neutral arbitrator from JAMS shall be mutually selected
by the parties. If the parties fail to reach a consensus, then JAMS will select
the arbitrator. All disputes will be governed in accordance with the laws of the
State of California. The Company shall pay for all arbitration expenses,
including without limitation, the arbitrators fees, forum costs, and any other
expenses which are unique to the arbitration proceedings (“Arbitration Costs”),
but will not be responsible to pay your attorney fees. The parties intend this
arbitration provision to be valid, enforceable, irrevocable and construed as
broadly as possible.
9.    Miscellaneous.
(a)    You represent that upon the Employment Date your performance of your
duties under this Agreement will not breach any other agreement as to which you
are a party. In addition, the Company has a policy prohibiting your disclosure,
to anyone within the Company, of any confidential and/or proprietary information
pertaining to your former employers or any entity with whom you have a
non-disclosure agreement. Accordingly, please do not use or disclose to the
Company any proprietary information belonging to your former employers or any
other person or company with which you have signed such an agreement.
(b)    Pursuant to the Defend Trade Secrets Act (18 U.S.C. § 1833(b)), you
understand that you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret of the
Company or its affiliates that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to your
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. You understand that
if you file a lawsuit for retaliation for reporting a suspected violation of
law, you may disclose the trade secret to your attorney


7



--------------------------------------------------------------------------------




and use the trade secret information in the court proceeding if you (x) file any
document containing the trade secret under seal, and (y) do not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement, or any
other agreement with or policy of the Company or its affiliates, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Agreement or any other agreement that you have with the Company or its
affiliates shall prohibit or restrict you from making any voluntary disclosure
of information or documents concerning possible violations of law to, or seek a
whistleblower award from, any governmental agency or legislative body, or any
self-regulatory organization, in each case, and you may do so without notifying
the Company.
(c)    You acknowledge and agree that any compensation payable to you by the
Company shall be subject to the terms of any compensation “clawback” or
recoupment policy or provision adopted by the Company (as such policies or
provisions may be amended), as well as subject to any clawback or recoupment
obligations required under applicable law.
(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable hereunder all federal, state, local and foreign
taxes and other amounts that are required to be withheld by applicable laws or
regulations, and the withholding of any amount shall be treated as payment
thereof for purposes of determining whether you have been paid amounts to which
you are entitled.
(e)    During the term of your employment with the Company and for one year
thereafter, you will not, on behalf of yourself or any third party, solicit or
attempt to induce any employee of the Company to terminate his or her employment
with the Company.
(f)    This Agreement is binding on and may be enforced by the Company and its
successors and assigns and is binding on and may be enforced by you and your
heirs and legal representatives. Any successor to the Company or substantially
all of its business (whether by purchase, merger, consolidation or otherwise)
will in advance assume in writing and be bound by all of the Company’s
obligations under the Agreement.
(g)    Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to its General Counsel at the Company’s corporate
headquarters.
(h)    This Agreement, together with your Proprietary Information and Inventions
Agreement and, the Company’s Code of Conduct forms the complete and exclusive
statement of the terms of your employment with the Company, and you acknowledge
and agree that this Agreement shall supersede and replace the Change of Control
Agreement between you and the Company, dated effective January 19, 2016, which
agreement shall have no further legal force or effect following the Employment
Date. The employment terms in this Agreement supersede any other agreements or
promises made to you by anyone on behalf of the Company, whether oral or
written. This Agreement may be amended or modified only with the written consent
of the parties hereto. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever. This Agreement will be binding and
shall inure to the benefit of the Company, its successors, and its assigns.
(i)    This Agreement will be governed by the laws of the State of California
without reference to conflict of laws provisions.
(j)    In the event any provision of this Agreement is found to be unenforceable
by an arbitrator or court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to


8



--------------------------------------------------------------------------------




allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


9



--------------------------------------------------------------------------------




Victor, we are very pleased to extend this Agreement to you. Please indicate
your acceptance of the terms of this Agreement by signing in the place indicated
below.
Sincerely,
/s/ Dennis Segers            
Dennis Segers
Chairman, Xilinx, Inc. Board of Directors


Accepted and agreed
/s/ Victor Peng                
Victor Peng


January 4, 2018
Exhibit A: Form of Release
Exhibit B: Proprietary Information and Inventions Agreement
Exhibit C: Code of Conduct




10



--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE
Date                         


Re: Confidential Separation Agreement


Dear Victor


I am writing to confirm the terms of your separation from employment with
Xilinx, Inc. (the “Company”). This letter, upon your signature, will constitute
the entire and final agreement between you and the Company concerning the terms
of your separation from employment and offers you the severance package that we
discussed in exchange for a release of claims (the “Separation Agreement”).


1.    Separation Date: Your employment with the Company is being terminated
effective _________ (the “Separation Date”). We will work with you to insure an
orderly transition.
2.    Payment of Final Wage: On your Separation Date, the Company will provide
you with a final paycheck that will include all wages earned through the
Separation Date, including unused accrued vacation, all subject to appropriate
tax withholding. You will be reimbursed for all outstanding business expenses
according to the usual Company procedures. You will be reimbursed for any amount
you have contributed to your Employee Stock Purchase Plan account, if
applicable. You will be provided with the payments described in this section 2
whether or not you sign this Separation Agreement.
3.    Health Benefits: Your medical, dental, vision and/or Employee Assistance
Program (“EAP”) coverage will continue through [insert last day of separation
month]. If you desire to continue medical, dental, vision and/or EAP coverage,
you may elect coverage as provided under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
Company’s group health plan subject to the requirements of COBRA. COBRA coverage
is not automatic. The Company cannot make the COBRA election for you. Further
information regarding COBRA coverage will be sent to you in a separate letter
via US mail.
4.    Stock Options; Restricted Stock Units: Vesting on all stock options and
restricted stock units held by you will cease as of the Separation Date. You
have thirty (30) or ninety (90) days after your Separation Date in which to
exercise vested shares subject to your options, depending upon the terms under
which your options were granted. Please contact the Company’s Stock
Administration department to determine how many vested shares subject to your
options and restricted stock units you will hold as of the Separation Date and
confirm the exercise period(s) for your options. It is your responsibility to
determine the number of days you have after the Separation Date to exercise your
outstanding stock options. If you fail to exercise within the specified time
period(s), the options will expire and no longer be exercisable.
5.    Severance Package: The Company agrees to provide you with the following
payments and benefits (“Severance Package”) to which you are not otherwise
entitled, once this Separation Agreement becomes effective pursuant to section
9.2. You acknowledge and agree that this Severance Package constitutes adequate
legal consideration for the promises and representations made by you in this
Separation Agreement.
5.1    Salary Payment: The Company agrees to provide you with a payment of
$______ less all appropriate federal and state income and employment taxes
(“Salary Payment”). This sum is equivalent


11



--------------------------------------------------------------------------------




to twelve (12) months of your current salary. This Salary Payment will be mailed
to you on a date no later than thirty (30) days following the Separation Date.
5.2    Continuation of Group Health Benefits: The Company agrees to pay either
(a) a lump sum payment equal to the value of twelve (12) months of COBRA
coverage payable on the thirtieth (30th) day following your Separation Date or
(b) direct payments of the premiums required to continue your health care
coverage through [insert last day of the applicable month] (“COBRA Payment”),
under the applicable provisions of COBRA, provided that you elect to continue
and remain eligible for these benefits under COBRA, and do not obtain health
coverage through another employer during this period. You must make your COBRA
election by the Separation Date for the COBRA Payment to apply. Please carefully
review the COBRA information that will be sent to you.
5.3    Target Bonus Payment: The Company agrees to provide you with a payment of
$_______ less all appropriate federal and state income and employment taxes
(“Target Bonus Payment”). This sum is equivalent to twelve (12) months of your
current target bonus. This Target Bonus Payment will be mailed to you on a date
no later than thirty (30) days following the Separation Date.
5.4    Pro-Rata Bonus. Upon a determination by the Compensation Committee that
Company performance objectives have been met, the Company agrees to provide you
with a payment equal to your target bonus times (a) a percentage determined by
the Compensation Committee based on the level of achievement of such Company
performance objectives, times (b) the quotient equal to (x) the number of days
elapsed since April 1 of the current fiscal year through your Separation Date
(the “Pro Rata Bonus”). For the avoidance of doubt, in determining the Pro-Rata
Bonus, any individual MBO will be deemed to be 100% for you.
5.5    Acceleration Benefits. Your outstanding equity awards will immediately
vest and become exercisable, and/or the right of repurchase by the Company will
immediately lapse, with respect ___ unvested options and ___ unvested shares.
6.    General Release: You unconditionally, irrevocably and absolutely release
and discharge the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other affiliated entities of the
Company, past and present, as well as the Company’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, your employment with the Company, the termination of your employment, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with your employment with the Company. This release
is intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, but not limited to alleged violations of the California Labor
Code or the federal Fair Labor Standards Act, Title VII of the Civil Rights Act
of 1964 and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended,
and all claims for attorneys fees, costs and expenses. You expressly waive your
right to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
you or on your behalf, related in any way to the matters released herein.
However, this general release is not intended to bar any claims that, by
statute, may not be waived, such as any challenge to the validity of your
release of claims under the Age Discrimination in Employment Act of 1967, as
amended, as set forth in this Agreement.


12



--------------------------------------------------------------------------------




7.    California Civil Code Section 1542 Waiver: You expressly acknowledge and
agree that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
In addition, you hereby knowingly and voluntarily waive any protection that may
exist under any comparable or similar statutes and principles of common law or
any other state laws as it pertains to the enforcement of the releases provided
in this paragraph.
8.    Representation Concerning Filing of Legal Actions: You represent that, as
of the date of this Separation Agreement, you have not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Company or any of the other Released Parties in any court or with any
governmental agency.
9.    Older Workers Benefit Protection Act: This Separation Agreement t is
intended to satisfy the requirements of the Older Workers Benefit Protection
Act, 29 U.S.C. sec. 626(f). You are advised, by this Separation Agreement, to
consult with an attorney before executing this Separation Agreement.
9.1    Acknowledgments/Time to Consider: You acknowledge and agree that (a) you
have read and understand the terms of this Separation Agreement; (b) you have
been advised in writing to consult with an attorney before executing this
Separation Agreement; (c) you have obtained and considered such legal counsel as
you deems necessary; (d) you have been given twenty-one (21) days to consider
whether or not to enter into this Separation Agreement (although you may elect
not to use the full 21 day period at your option); and (e) by signing this
Separation Agreement, you acknowledge that you do so freely, knowingly, and
voluntarily.
9.2    Revocation/Effective Date: This Separation Agreement shall not become
effective or enforceable until the eighth day after you sign this Separation
Agreement. In other words, you may revoke your acceptance of this Agreement
within seven (7) days after the date you sign it. Your revocation must be in
writing and received by 5:00 p.m. Pacific Time on the seventh day in order to be
effective. If you do not revoke acceptance within the seven (7) day period, your
acceptance of this Separation Agreement shall become binding and enforceable on
the eighth day (“Effective Date”). The Severance Package shall become due and
payable in accordance with section 5, provided this Separation Agreement has not
been revoked.
9.3    Preserved Rights of Employee: This Separation Agreement does not waive or
release any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the execution of this Separation Agreement. In
addition, this Separation Agreement does not prohibit you from challenging the
validity of this Separation Agreement s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended. Lastly,
notwithstanding anything to the contrary in this Separation Agreement, this
Separation Agreement does not affect and you do not release any party for claims
relating to any claim or right you have to seek indemnification with respect to
any potential liability alleged against you in connection with your role as an
officer or director of the Company in accordance with the Company’s bylaws,
applicable law, any directors and officers liability insurance policy maintained
by the Company and/or any indemnification agreement between you and the Company
in effect immediately prior to the date of this Separation Agreement.


13



--------------------------------------------------------------------------------




10.    Nondisparagement: You agree that you will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of the Company or any of the other
Released Parties or in any way impede or interfere with the professional
relationships of the Company. The Company agrees that it will ensure that all
members of the Board, and individuals holding the positions of chief financial
officer, vice president of human resources, and vice-president and general
counsel, in each case as of the Release Effective Date, and any individual who
shall hold the position of chief executive officer after the Release Effective
Date, shall not make, participate in the making of, or encourage any current or
former Company employees or other persons to make any voluntary statements,
written or oral, or cause or encourage others to make any statements, which
disparage or defame you or your reputation or the services you have performed
for the Company. Nothing in this paragraph shall prohibit either party from
providing truthful testimony in response to a subpoena or other compulsory legal
process.
11.    Confidentiality and Return of Company Property: You understand and agree
that as a condition of receiving the Severance Package in section 5, all Company
property must be returned to the Company on or before the Separation Date. By
signing this Separation Agreement, you represent and warrant that you will have
returned to the Company on or before the Separation Date, all Company property,
data and information belonging to the Company and agrees that you will not use
or disclose to others any confidential or proprietary information of Company or
the Released Parties. You further agree to comply with the continuing
obligations regarding confidentiality set forth in the surviving provisions of
the Company’s Proprietary Information and Inventions Agreement. In addition, you
agree to keep the terms and conditions of this Separation Agreement
confidential, except that you may discuss this Separation Agreement with your
immediate family and attorney or accountant, if any, as needed, but in no event
should you discuss this Separation Agreement or its terms with any current or
prospective employee of the Company. Nothing in this Separation Agreement or any
other agreement that you have with the Company shall prohibit or restrict you
from making any voluntary disclosure of information or documents concerning
possible violations of law to any government agency or legislative body, or any
self-regulatory organization, and you may do so without notifying the Company.
12.    Non-Solicitation: You understand and agree that the Company’s employees
and customers and any information regarding the Company employees and/or
customers are confidential and constitute trade secrets. As such, for a period
of one (1) year following the Separation Date, you agree not to, directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage the Company’s relationship with any of its customers or
prospective customers and employees.
13.    No Admissions: By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
14.    Full Defense: This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by you in breach hereof.
15.    Severability: In the event any provision of this Separation Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.


14



--------------------------------------------------------------------------------




16.    Applicable Law: The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
17.    Entire Agreement; Modification: This Separation Agreement, including the
surviving provisions of your Proprietary Information and Inventions Agreement
previously executed by you and the Company and incorporated herein by reference,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. This Separation Agreement may be amended
only by a written instrument executed by all parties hereto.
18.    Accepting this Separation Agreement: To accept this Separation Agreement,
please date and sign as indicated below by [insert date that is 21 days after
Separation Date], and return it to _____________ at 2100 Logic Drive, San Jose,
CA 95124. If the Company does not receive an executed copy of this Separation
Agreement by the close of business on [insert date that is 21 days after
Separation Date], the offer of the Severance Package outlined in section 5 above
shall expire.






15



--------------------------------------------------------------------------------





We wish you the best in your future endeavors and thank you for your
contributions to the Company.
Sincerely,
Vice President
World Wide Human Resources
AGREEMENT OF VICTOR PENG
By signing below, I acknowledge that I have had the opportunity to review this
Separation Agreement carefully, I understand each and every term contained in
this Separation Agreement and I voluntarily agree to them.




Dated:
 
By:
 
 
 
 
VICTOR PENG











16



--------------------------------------------------------------------------------





EXHIBIT B
PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
The following confirms the agreement between me and Xilinx, Inc., a Delaware
corporation (together, the “Company”) which is a material part of the
consideration for my employment by the Company:
Article I.    I understand that the Company possesses Proprietary Information
that is important to its business and the business of its Affiliates. For
purposes of this agreement “Affiliates” include any legal entity that controls
or is controlled by the Company or is under common control with the Company.
“Proprietary Information” is information that was developed, created, or
discovered by the Company and/or its Affiliates, or which became known by, or
was conveyed to the Company and/or its Affiliates, and which has commercial
value in the business of the Company and its Affiliates. “Proprietary
Information” includes, but is not limited to, trade secrets, copyrightable
subject matter, mask works, discoveries, ideas, techniques, know-how,
confidential information, inventions (whether patentable or not), and/or any
other information of any type relating to designs, configurations, toolings,
documentation, recorded data, schematics, source code, object code, master
works, master databases, algorithms, flow charts, formulae, circuits, works of
authorship, mechanisms, research, manufacture, improvements, assembly,
installation, marketing, forecasts, pricing, customers, the salaries, duties,
qualifications, performance levels, and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its Affiliates and their operations generally. I understand
that my employment creates a relationship of confidence and trust between me and
the Company with respect to Proprietary Information.
Article II.    I understand that the Company possesses “Company Documents” which
are important to its business and the business of its Affiliates. For purposes
of this Agreement, “Company Documents” are documents or other media that contain
Proprietary Information or any other information concerning the business,
operations or plans of the Company and/or its Affiliates, whether such documents
have been prepared by me or by others. Company Documents include, but are not
limited to, blueprints, drawings, photographs, charts, graphs, notebooks,
customer list, computer disks, tapes or printouts, sound recordings and other
printed, typewritten or handwritten documents.
Article III.    I understand that the Company has received and in the future
will receive from third parties confidential or proprietary information of such
third parties (“Third Party Information”) subject to a duty on the Company’s
part to maintain the confidentiality of such information, and to use it only for
certain limited purposes.
Article IV.    In consideration of my employment by the Company and the
compensation received by me from the Company from time to time, I hereby agree
as follows:
Section 4.01    All Proprietary Information and all patents, copyrights and
other rights in connection therewith shall be the sole property of the Company.
I hereby assign to the Company any rights I may have or acquire in such
Proprietary Information. At all times both during my employment by the Company
and after termination of such employment, I will keep in confidence and trust
and will not use, disclose, lecture upon, or publish any Proprietary Information
or anything relating to it without the prior written consent of an officer of
the Company, except as may be necessary in the ordinary course of performing my
duties to the Company. At all times both during my employment by the Company and
after termination of such employment, I will keep in confidence and trust and
will not use or disclose any Third Party Information, except as may be necessary
in the ordinary course of performing my duties to


17



--------------------------------------------------------------------------------




the Company, unless expressly authorized by an officer of the Company in
writing. Nothing contained herein will prohibit an employee from disclosing to
anyone the amount of his other wages. Notwithstanding the foregoing, I shall not
be held criminally or civilly liable under any Federal or State law for the
disclosure of Proprietary Information that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Section 4.02    All Company Documents shall be the sole property of the Company.
I agree that during my employment by the Company, I will not remove any Company
Documents from the business premises of the Company or deliver any Company
Documents to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or during my employment if so requested by the Company, I will
return all Company Documents, apparatus, equipment and other physical property,
or any reproduction of such property regardless in the form so made, excepting
only (i) my personal copies of records relating to my compensation; (ii) my
personal copies of any materials previously distributed generally to
stockholders of the Company; and (iii) my copy of this Agreement. I further
agree that in the event of my termination for any reason, I agree to sign and
deliver the “Termination Certification” attached hereto as Exhibit A and/or any
other termination statement reasonably required by the Company.
Section 4.03    I will promptly disclose in writing to my immediate supervisor,
with a copy to the Director of Intellectual Property for Xilinx, Inc., or to any
persons designated by the Company, all “Inventions”, which includes all
improvements, inventions, works of authorship, mask works, computer programs,
formulae, ideas, processes, techniques, know-how and data, whether or not
patentable, made or conceived or reduced to practice or developed by me, either
alone or jointly with others, during the term of my employment. I will also
disclose to my immediate supervisor and the Legal Department of Xilinx, Inc. all
things that would be Inventions if made during the term of my employment,
conceived, reduced to practice, or developed by me within six (6) months of the
termination of my employment with the Company. Such disclosures shall be
received by the Company in confidence and do not extend the assignment made in
Section 4 below. I will not disclose Inventions to any person outside the
Company or its Affiliates unless I am permitted or authorized to do so by the
Legal Department.
Section 4.04    I agree that all Inventions which I make, conceive, reduce to
practice or develop (in whole or in part, either alone or jointly with others)
during my employment shall be the sole and exclusive property of the Company to
the maximum extent permitted by Section 2870 of the California Labor Code, a
copy of which is attached as Exhibit B, and I hereby assign such Inventions and
all rights therein to the Company. No assignment in this Agreement shall extend
to inventions, the assignment of which is prohibited by Labor Code section 2870.
The Company shall be the sole owner of all patents, copyrights and other
intellectual property or other rights in connection therewith. I acknowledge
that all original works of authorship which are made by me (solely or jointly
with others) within the scope of my employment and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101).
Section 4.05    I agree to perform, during and after my employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense (excluding payment for time spent reviewing documents or
assisting the Company), in obtaining, maintaining, defending and enforcing
patents, copyrights or other rights on such Inventions and improvements in any
and all countries. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal


18



--------------------------------------------------------------------------------




proceedings. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents, as my agents and attorneys-in-fact to act for
and in my behalf and instead of me, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by me. I hereby waive, quitclaim and
assign to the Company in perpetuity any and all moral rights, rights of
attribution or other claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any rights assigned hereunder to the Company.
Section 4.06    I have attached hereto as Exhibit C a complete list of all
Inventions relevant to the subject matter of my employment with the Company that
were conceived, reduced to practice, created, derived, developed or made by me
prior to my employment with the Company to which I claim ownership and that I
desire to remove from the operation of this Agreement (“Prior Inventions”), and
I acknowledge and agree that such list is complete. If no such lists attached to
this Agreement, I represent that I have no Prior Inventions at the time of
signing this Agreement. If disclosure of any Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit C, but am to inform the Company that all such
Prior Inventions have not been listed for that reason. I hereby grant to the
Company and its Affiliates a royalty-free, transferable, irrevocable, worldwide,
fully paid-up license (with rights to sublicense through multiple tiers of
sublicensees) to fully use, practice and exploit all patent, copyright, moral
right, mask work, trade secret and other intellectual property rights relating
to any Prior Inventions that I incorporate, or permit to be incorporated, in any
Inventions that I, solely or jointly with others, create, derive, conceive,
develop, make or reduce to practice within the scope of my employment with the
Company (the “Company Inventions”). Notwithstanding the foregoing, I will not
incorporate, or permit to be incorporated, any Prior Inventions in any Company
Inventions without Company’s prior written consent.
Section 4.07    During the term of my employment and for one (1) year
thereafter, I will not encourage or solicit any employee of the Company to leave
the Company for any reason. However, this obligation shall not affect any
responsibility I may have as an employee of the Company with respect to the bona
fide hiring and firing of Company personnel. In addition, I agree that I will
not use Proprietary Information to disrupt, undermine or impair the Company’s
relationships with any of its customers, prospective customers or suppliers.
Section 4.08    I agree that during my employment with the Company I will not
engage in any employment, business, or activity that is in any way competitive
with the business or proposed business of the Company and I will not assist any
other person or organization in competing with the Company or in preparing to
engage in competition with the business or proposed business of the Company. The
provisions of this Section shall apply both during normal working hours and at
all other times including, but not limited to, nights, weekends and vacation
time, while I am employed by the Company.
Section 4.09    I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Company. I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith or in conflict with my
employment with the Company.
Section 4.10    In compliance with the United States Department of Commerce
Export Administration Regulations (the “Regulations”), I agree that I will not
knowingly export/re-export the technology for the design, development or
production of Xilinx’ integrated circuits, or export/re-export the direct
product of this technology directly or indirectly to any denied party,
restricted or embargoed country identified in the US regulations.
Further, in compliance with U.S. laws/regulations (EAR 740.6), I agree that
without a Bureau of Industry and Security (BIS) license or License Exception, I
will not:


19



--------------------------------------------------------------------------------




(a)
Reexport or release the technology to a national of a country in Country Groups
D:1 or E:2; or

(b)
Export to Country Groups D:1 or E:2 the direct product of the technology, if
such foreign produced direct product is subject to national security controls as
identified on the CCL (See General Prohibition Three, §736.2(b)(3) of the EAR);
or

(c)
If the direct product of the technology is a complete plant or any major
component of a plant, export to Country Groups D:1 or E:2 the direct product of
the plant or major component thereof, if such foreign produced direct product is
subject to national security controls as identified on the CCL or is subject to
State Department controls under the U.S. Munitions List (22 CFR part 121).

A current listing of the above mentioned country groups can be found at:
http://www.access.gpo.gov/bis/ear/pdf/740spir.pdf
Article V.    I agree that I have the right to resign and the Company has the
right to terminate my employment at any time, for any reason, with or without
cause. This is the full and complete agreement between myself and the Company on
this term.
Article VI.    I agree that this Agreement does not purport to set forth all of
the terms and conditions of my employment, and that as an employee of the
Company I have obligations to the Company which are not set forth in this
Agreement.
Article VII.    I agree that my obligations under paragraphs D(l) through D(5)
and paragraph D(7) of this Agreement shall continue in effect after termination
of my employment, regardless of the reason or reasons for termination, and
whether such termination is voluntary or involuntary on my part, and that the
Company is entitled to communicate my obligations under this Agreement to any
future employer or potential employer of mine.
Article VIII.    Because my services are personal and unique and because I may
have access to and become acquainted with the Proprietary Information of the
Company, the Company shall have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other equitable relief,
without bond, without prejudice to any other rights and remedies that the
Company may have for a breach of this Agreement.
Article IX.    As used in this Agreement, my employment includes any time during
which I may be retained by the Company as a consultant, agent, representative or
independent contractor.
Article X.    This Agreement shall be effective as of the first day of my
employment and shall be binding upon me, my heirs, executors, assigns, and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.
Article XI.    This Agreement can only be modified by a subsequent written
agreement executed by an officer of the Company.
I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I HAVE COMPLETELY
FILLED OUT EXHIBIT C TO THIS AGREEMENT. I SIGN THIS AGREEMENT VOLUNTARILY AND
FREELY.








20



--------------------------------------------------------------------------------




Date:                                                       
 
 
 
 
Signature of Employee
 
 
 
 
 
 
 
 
 
 
 
Print Name of Employee

 


21



--------------------------------------------------------------------------------




EXHIBIT A
 
XILINX
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return to Xilinx________ (the “Company”), any documents, apparatus, equipment
and other physical property, or any reproduction of such property, belonging to
Xilinx ____________ or any Affiliates, as such term is defined by the
Proprietary Information and Inventions Agreement.
I further certify that I have complied with all the terms of the Company’s
Proprietary Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others) covered by that
Agreement.
I further agree that, in compliance with the Proprietary Information and
Inventions Agreement, I will preserve as confidential all trade secrets,
confidential knowledge, proprietary material relating to products, processes,
know how, designs, formula, developmental or experimental work, compute
programs, data bases, other original works of authorship, customer lists,
business plans, financial data and other Proprietary Information, as the term is
defined in the Proprietary Information and Inventions Agreement.




Date:                                                     
 
 
 
 
[Employee’s Signature]
 
 
 
 
 
 
 
 
 
 
 
[Type/Print Employee’s Name]





22



--------------------------------------------------------------------------------




EXHIBIT B
 
SECTION 2870 OF THE CALIFORNIA LABOR CODE
2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 


23



--------------------------------------------------------------------------------




EXHIBIT C


PRIOR INVENTIONS
1.    Check one of the following:
þ    NO PRIOR INVENTIONS EXIST.
OR
o    YES, PRIOR INVENTIONS EXIST AS DESCRIBED IN THE ADDITIONAL SHEETS ATTACHED
(include basic description of each Prior Innovation):
2.    I propose to bring to my employment the following materials and documents
of a former employer:
o    No materials or documents
o    See below:






Date:                                                      
 
 
   162.250.170.58
 
Signature of Employee
 
 
 
 
 
 
 
 
 
 
 
Print Name of Employee







24



--------------------------------------------------------------------------------





EXHIBIT C
Code of Conduct
TOPICS
1.    Global Policy Statement
2.    Implementation and Enforcement
3.    Relations with Competitors and Other Third Parties
4.    Intellectual Property and Confidential Information
5.    Insider Trading and Securities Compliance
6.    Financial Disclosure and Reporting
7.    Human Resources
8.    Environmental, Health and Safety
9.    Conflicts of Interest
10.    International Trade
11.    Government Relations
12.    Contractors, Consultants and Temporary Workers
13.    Conclusion
1.    GLOBAL POLICY STATEMENT
Xilinx, Inc. and its worldwide subsidiaries (the “Company”) want to ensure a
culture of compliance at the Company and in the way the Company conducts
business around the world. This culture begins with the eight Corporate Values
(Customer Focus, Respect, Excellence, Accountability, Teamwork, Integrity, Very
Open Communications and Enjoying Our Work).
The Company has also adopted this global Code of Conduct which addresses Company
policies in many areas that are critical to compliance. These policies are not
intended to substitute for those Values, but will serve as guidelines in helping
you to conduct the Company’s business in accordance with our Values. Compliance
requires meeting the spirit, as well as the literal meaning, of the law, the
policies and the Values. It is expected that you will use common sense, good
judgment, high ethical standards and integrity in all your business dealings.
If you encounter a situation you are not able to resolve by reference to these
policies, ask for help. Consult your manager. If necessary, consult with your
manager s manager or your Vice President. If that does not resolve the issue,
call the Legal Department, the Human Resources Department, or the CEO.
Violations of the law or the Company’s policies will subject employees to
disciplinary action, up to and including termination of employment. In addition,
individuals involved may subject themselves and the Company to severe penalties
including fines and possible imprisonment. Compliance with the law and


25



--------------------------------------------------------------------------------




high ethical standards in the conduct of Company business is a top priority for
the CEO, the CFO, our directors, and our employees worldwide.
2.    IMPLEMENTATION AND ENFORCEMENT
The General Counsel of the Company has been appointed as Chief Compliance
Officer of the Company, responsible for overseeing compliance with, and
enforcement of, all Company policies.
Employees and directors are expected to be familiar with these policies as they
apply to their respective duties. They should consult with their managers if
they need assistance in understanding or interpreting these policies. Each
employee is required to follow these policies and to comply with their terms. A
refusal by any employee to agree to be bound by these policies shall be grounds
for discipline up to and including dismissal.
Managers are expected to ensure that adequate information and training regarding
these policies is provided to employees under their supervision.
Any employee who, in good faith, has reason to believe a Company operation or
activity is in violation of the law or of these policies must call the matter to
the attention of their supervisor. If you have reason to believe that it would
be inappropriate to report the operation or activity to your supervisor, you
should report it to another member of the management chain, to the Legal
Department, to your Human Resources Representative or use the on-line reporting
tool at www.mySafeWorkplace.com. All reports will be reviewed and investigated
as necessary under the circumstances. The reporting employee should provide
sufficient information to enable a complete investigation to be undertaken.
Any employee who makes an allegation in good faith concerning a violation of
these policies or the law will be protected against retaliation.
3.    RELATIONS WITH COMPETITORS AND OTHER THIRD PARTIES
The Company’s policy is to comply fully with competition and antitrust laws
throughout the world. These laws generally prohibit companies from using illegal
means to maintain, obtain or attempt to obtain a monopoly in a market. They also
prohibit companies from engaging in unfair trade practices. “Unfair trade
practices” include fixing prices, dividing markets, agreeing not to compete with
competitors, or agreeing to boycott certain customers. Due to the seriousness of
these types of violations, the general rule in all contacts with competitors is
to avoid discussing such matters as prices, bids, terms and conditions offered
to customers, costs, inventory levels, product plans, market studies and
production plans. It is advised that you consult with the Legal Department
before attending a meeting with a party who may be viewed as a competitor.
Keep in mind that in light of the two-tiered selling model the Company uses, a
distributor may also be viewed as a competitor under certain conditions.
4.    INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION
The Company strongly supports and relies upon intellectual property protections,
including patents, trademarks, copyrights and trade secrets. As a condition of
employment, employees must execute a Proprietary Rights and Inventions Agreement
under which the employee acknowledges that inventions made as a Company employee
belong to the Company. Confidential information of the Company, in any form or
media, may not be disclosed or used outside the Company without the prior
written consent and approval of the Company. Employees may also obtain access to
confidential information owned by third parties, either through licenses or by
other agreements. All employees are expected to observe and protect the valid
intellectual property of the Company and of third parties.


26



--------------------------------------------------------------------------------




5.    INSIDER TRADING AND SECURITIES COMPLIANCE
Securities laws prohibit anyone who is in possession of material, non-public
information (“Inside Information”) about a company from purchasing or selling
stock of that company, or communicating the information to others. Information
is considered “material” if a reasonable investor would consider it to be
important in making a decision to buy or sell that stock. Some examples include
financial results and projections, new products, acquisitions, major new
contracts or alliances prior to the time that they are publicly announced.
Employees who become aware of such Inside Information about the Company must
refrain from trading in the shares of the announced. Similarly, employees who
through the course of their job obtain Inside Information regarding a customer
or vendor should refrain from trading the customer s or vendor s stock until the
Inside Information is publicly announced.
Employees must also refrain from disclosing that information to persons who do
not have a Company need to know, whether they are inside the Company or outside,
such as spouses, relatives or friends.
6.    FINANCIAL DISCLOSURE AND REPORTING
The Company makes regular formal disclosures of its financial performance and
results of operations to the investment community. We also regularly issue press
releases to inform customers, investors and the press about our product
developments, relationships, and other events of note. Other than those public
statements, which go through official Company channels, employees are prohibited
from communicating outside the Company about the Company’s business, financial
performance or future prospects. Such communications include questions from
securities analysts, reporters or other news media, but also include seemingly
innocent discussions with family, friends, neighbors or acquaintances.
The Company is required to maintain a variety of records for purposes of
reporting to federal agencies. The Company requires all employees to maintain
full compliance with applicable laws and regulations requiring that its books of
account and records be accurately maintained. Specifics of these requirements
are available from the appropriate functional groups-Human Resources, Tax,
Finance and Legal.
7.    HUMAN RESOURCES
Xilinx is committed to providing a work environment that is free from unlawful
harassment and discrimination, and respects the dignity of its employees. The
Company has numerous policies covering various aspects of its relationship with
its employees, as well as employees relationships with each other.
8.    ENVIRONMENTAL, HEALTH AND SAFETY
The Company is committed to protecting the health and safety of our employees,
as well as the environment in general. The Company expects employees to obey all
laws and regulations designed to protect the environment, and the health and
safety of our employees, and to obtain and fully observe all permits necessary
to do business.
At the very least, all employees should be familiar with and comply with safety
regulations applicable to their work areas. The Company will make, to the extent
possible, reasonable accommodations for the known physical or mental limitations
of our employees. Employees who require an accommodation should contact their
manager or the Human Resources department and specify what accommodation is
needed to perform the job. The Company will determine if the requested
accommodation is feasible and appropriate, or may suggest an alternative that
meets the employee s needs.
9.    CONFLICTS OF INTEREST
Each employee is expected to avoid any activity, investment or association that
interferes with the independent exercise of his or her judgment in the Company’s
best interests ("Conflicts of Interest").


27



--------------------------------------------------------------------------------




Conflicts of Interest can arise in many situations. They occur most often in
cases where the employee or the employee s family obtains some personal benefit
at the expense of the Company’s best interests.
No employee, or any member of employee s immediate family, shall accept money,
gifts of other than nominal value, unusual entertainment, loans, or any other
preferential treatment from any customer or supplier of the Company. No employee
shall give money, gifts of other than nominal value, or unusual entertainment to
any customer or supplier of the Company, or any employee or family members
thereof, where any obligation might be incurred or implied, or where the intent
or effect is to prejudice the recipient in favor of the Company. No such persons
shall solicit or accept kickbacks, whether in the form of money, goods, services
or otherwise, as a means of influencing or rewarding any decision or action
taken by a foreign or domestic vendor, customer, business partner, government
employee or other person whose position may affect the Company’s business.
Employees may not: (1) act on behalf of, or own a substantial interest in, any
company or firm that does business, or competes, with the Company; (2) conduct
business on behalf of the Company with any company or firm in which the employee
or a family member has a substantial interest or affiliation. Exceptions require
advance written approval from the Legal Department.
Employees should not create the appearance that they are personally benefiting
in any outside endeavor as a result of their employment by the Company, or that
the Company is benefiting by reason of their outside interests. Any employee who
is not sure whether a proposed action would present a conflict of interest or
appear unethical should consult with his or her department head, division
manager or the Legal Department.
No employee shall use Company property, services, equipment or business for
personal gain or benefit. Limited personal use is permitted under the Use of
Company Computer, Network and Phones Policy, provided that such use does not
interfere with the employee s job performance or violate any laws or Company
policy.
10.    INTERNATIONAL TRADE
The Company must comply with a variety of laws around the world regarding export
of products and technology. In some cases, the law prohibits the disclosure of
key technical data to non-U.S. citizens, whether the disclosure occurs within
the U.S. or elsewhere, and whether or not the disclosure is in writing. Where
product or technology is exported, it is essential that appropriate export
licenses be obtained before the product or technology is shipped or transmitted
to non-US citizens. Employing a non-U.S. citizen may also create a deemed export
situation for which a license is required. For further information on this
topic, please consult the Global Trade Compliance website on the Company’s
Intranet.
Payments or gifts to non-U.S. government officials are prohibited by law and by
Company policy. The Foreign Corrupt Practices Act precludes payments to non-U.S.
government officials for the purpose of obtaining or retaining business or an
unfair advantage, even if the payment is customary in that country. This law
applies anywhere in the world to U.S. citizens, nationals, residents, businesses
or employees of U.S. businesses. Because Xilinx, Inc. is a U.S. company, this
law applies to it and all of its subsidiaries. Any questions on this policy
should be directed to the Legal Department.
11.    GOVERNMENT RELATIONS
The Company is prohibited by law from making any contributions or expenditures
in connection with any U.S. national election. This includes virtually any
activity that furnishes something of value to an election campaign for a federal
office. Use of the Company’s name in supporting any political position or ballot
measure, or in seeking the assistance of any elected representative, requires
the specific approval of


28



--------------------------------------------------------------------------------




the President of the Company. Political contributions or expenditures are not to
be made out of Company funds in any foreign country, even if permitted by local
law, without the consent of the Company’s President.
U.S. law also prohibits giving, offering, or promising anything of value to any
public official in the U.S. or any foreign country to influence any official
act, or to cause an official to commit or omit any act in violation of his or
her lawful duty.
12.    CONTRACTORS, CONSULTANTS AND TEMPORARY WORKERS
Contractors, consultants or temporary workers who are acting on the Company’s
behalf, or on Company property, are expected to follow the law, Company policies
and honor Company Values. Violations will subject the person or firm to
sanctions up to and including loss of the contract, contracting or consulting
agreement, or discharge from temporary assignment.
13.    CONCLUSION
This Code of Conduct is not intended to cover every possible situation in which
you may find yourself. It is meant to give you the boundaries within which the
Company expects you to conduct yourself while representing Xilinx. You may find
yourself in a situation where there is no clear guidance given by this Code of
Conduct. If that occurs, return to the foundations stated earlier: common sense,
good judgment, high ethical standards and refer to the Company’s Values. In
addition, there are many resources upon which you may rely: your management
chain, Human Resources, Legal or other Xilinx departments, and the CEO. Together
we can continue to make Xilinx a company that sets a standard for managing
high-tech companies.






29

